Per Curiam:
We do not think it was error to deny the defendant’s second point, which asked the court to instruct the jury “ that, if the jury believe that the alleged defect was a patent defect, apparent upon careless inspection, then the same is not covered by a general warranty.” The jury have found the fact of a warranty, and the breach. Said breach related to a defect in the eye, known among horsemen as “ blue-eye.” Our attention has not been called to a word of testimony showing that this was “a patent defect, apparent upon careless inspection.” We are not called upon to consider the law as stated in the point, for the reason that it is of no importance, unless based upon the testimony in the case.
Judgment affirmed.